      Case 2:20-cv-00315-SMB Document 43 Filed 11/20/20 Page 1 of 13



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Tia Williams-Sullivan,                           No. CV-20-00315-PHX-SMB
10                                                    ORDER
                    Plaintiff,
11
     v.
12
13   Prudential Insurance Company of America,
     et al.,
14
15                  Defendants.
16          Plaintiff, Tia Williams-Sullivan, has filed a Motion to Supplement the
17   Administrative Record and to Remand Claim, or in the Alternative, to Supplement the
18   Administrative Record and to Consider the Evidence in the Dispositive Motions. (Doc. 27.)
19   Defendant, Prudential, opposed Plaintiff’s Motion, (Doc. 31), and Plaintiff replied. (Doc.
20   33.) The Court held oral argument on November 18, 2020. For the reasons discussed below,
21   the Plaintiff’s motion is denied
22    I.    BACKGROUND
23          This case arises under the Employee Retirement Income Security Act of 1974
24   (“ERISA”) and concerns a rejected claim for long-term disability (“LTD”) benefits.
25   Plaintiff worked as a fraud investigator at JPMorgan Chase & Co. (“Chase”). (Doc. 27 at
26   4.) After becoming disabled on February 27, 2017 due to “cervical radiculitis” and
27   “shoulder pain,” Plaintiff filed for and was approved for short-term disability (“STD”)
28   benefits. (Id. at 4.) On September 8, 2017, Defendant Prudential Insurance Company of
      Case 2:20-cv-00315-SMB Document 43 Filed 11/20/20 Page 2 of 13



 1   America (“Prudential”) approved Plaintiff’s claim for long-term disability (“LTD”). (Id. at
 2   5.) Plaintiff claims that Prudential approved her LTD claim solely on an attending
 3   physician form completed by her doctor, Dr. Engstrom, which stated that Plaintiff was
 4   scheduled to undergo “right shoulder arthroscopy with subacromial decompression.” (Id.
 5   at 5.) On April 13, 2018, Prudential found that Plaintiff was no longer disabled and
 6   terminated LTD benefits. (Id. at 5.) Prudential based its decision on a vocational expert’s
 7   finding that Plaintiff could perform her sedentary job within the post-surgical restrictions
 8   outlined by her surgeon, Dr. Padley. (Doc. 31 at 4; Doc. 27, Ex. A.) Plaintiff appealed the
 9   decision on April 30, 2018. (Doc. 31 at 4.) During the appeals process, Prudential retained
10   Dr. Guernelli, “an independent physician board certified in physical medicine and
11   rehabilitation (“PM&R”) and pain management” to conduct a medical review. (Doc. 31 at
12   4.) Prudential went on to deny Plaintiff’s claim on May 31, 2018, July 12, 2018, and
13   October 15, 2018. (Doc. 27 at 5.) Plaintiff was unrepresented during these reviews. (Id. at
14   5.) Both parties agree that the reviews on May 31, 2018 and July 12, 2018 were mandatory
15   ERISA appeals. (Doc. 31 at 12.) Plaintiff claims that the final denial of her claim on
16   October 15, 2018 was based entirely on Dr. Guernelli’s opinions which disagreed with the
17   opinions of her own doctors. (Doc. 27 at 5.) On September 18, 2019, the Social Security
18   Administration’s (“SSA”) Administrative Law Judge (“ALJ”) concluded that Plaintiff had
19   been disabled and unable to work in any gainful occupation since October 1, 2018. (Doc.
20   ¶ 117.) However, Prudential refused to reopen Plaintiff’s claim and reconsider the ALJ’s
21   determination. On October 31, 2019, over a year after Prudential’s final denial of her claim
22   Plaintiff asked Prudential to supplement the record with various evidence. (Doc. 31 at 6.)
23   Prudential claims that it declined that request because its October 15, 2018 decision was
24   final. (Doc. 31 at 6.) Plaintiff submitted the complaint in this case on February 11, 2020.
25   (Doc. 1.) Plaintiff has filed this motion alleging that Prudential engaged in a host of
26   procedural errors, including the failure to engage in a “meaningful dialogue” as required
27   as part of providing a “full and fair” review. (Doc. 27 at 2.)
28   II.    LEGAL STANDARD


                                                 -2-
         Case 2:20-cv-00315-SMB Document 43 Filed 11/20/20 Page 3 of 13



 1           Generally, when applying an abuse of discretion standard1 to an ERISA plan, the
 2   district court’s review is limited to the administrative record. Burke v. Pitney Bowes Inc.
 3   Long Term Disability Plan, 544 F.3d 1016, 1027-28 (9th Cir. 2008) (citing Abatie, 458
 4   F.3d at 970). However, “when an administrator has engaged in a procedural irregularity
 5   that has affected the administrative review, the district court should ‘reconsider [the denial
 6   of benefits] after [the plan participant] has been given the opportunity to submit additional
 7   evidence.’” Abatie, 458 F.3d at 973 (citing Vanderklok v. Provident Life & Accident Ins.
 8   Co., 956 F.2d 610, 617 (6th Cir. 1992)). Even when procedural irregularities are smaller
 9   and abuse of discretion review applies, “the court may take additional evidence when the
10   irregularities have prevented full development of the administrative record. In that way the
11   court may, in essence, recreate what the administrative record would have been had the
12   procedure been correct.” Id. at 973.
13           When a plan administrator fails to comply with the requirements of 29 U.S.C. §
14   1133 by properly notifying the claimant in writing of the reasons for denial or by failing to
15   afford a full and fair review after an initial denial, the “usual remedy” in the Ninth Circuit
16   is to remand to the plan administrator so that the claimant is afforded a full and fair review.
17   Chuck v. Hewlett Packard Co., 455 F.3d 1026, 1035 (9th Cir. 2006) (quoting Syed v.
18   Hercules Inc., 214 F.3d 155, 162 (3d Cir. 2000)).
19   III.    DISCUSSION
20           Plaintiff seeks an order to supplement the Administrative Record with 2,000 pages
21   of evidence she submitted after retaining counsel and which she claims followed
22   Prudential’s final denial of her claim on October 15, 2018. (Doc. 27 at 1.) Further, Plaintiff
23   argues that remanding the case will “remedy a host of material ERISA procedural
24   violations committed by Prudential because they precluded a ‘full and fair’ review in
25
26   1
      It appears that the Court’s eventual review on the merits will be for an abuse of discretion
     because Plaintiff never mentions what standard of review the Court will ultimately use to
27
     evaluate Prudential’s denial of Plaintiff’s claim. However, Prudential’s opposition to
28   Plaintiff’s motion notes in passing that the standard of review will be for an abuse of
     discretion, and Plaintiff does not counter that assertion. (Doc. 31 at 7.)

                                                  -3-
      Case 2:20-cv-00315-SMB Document 43 Filed 11/20/20 Page 4 of 13



 1   violation of 29 U.S.C. § 1133(2).” (Id. at 2) (emphasis original). Plaintiff contends that
 2   these violations include Prudential’s failure to provide notice of what evidence Prudential
 3   believed was necessary for her to submit during her mandatory ERISA appeal in order to
 4   perfect her claim, (Id. at 2-3.), Prudential’s failure to act as Plaintiff’s fiduciary and failure
 5   to engage in meaningful dialogue as required by Montour v. Hartford Life & Acc. Inc. Co.,
 6   588 F.3d 623, 636 (9th Cir. 2009). Plaintiff also claims that Prudential violated Salomaa v.
 7   Honda Long Term Disability Plan in failing to advise Plaintiff that it obtained Dr.
 8   Guernelli’s report during her mandatory appeal and that “his opinions did not support her
 9   claim and it was using them to uphold its termination.” (Id. at 3.); 642 F.3d 666, 679-80
10   (9th Cir. 2011). Plaintiff argues that, “A remand is warranted based on Prudential’s initial
11   termination of benefits on April 13, 2018.” (Id. at 6.) Further, Plaintiff claims that Abatie
12   v. Alta Health & Life Ins. Co., 458 F.3d 955 (9th Cir. 2006), allows her to supplement the
13   record so that she is afforded a “full and fair” required by ERISA, and so that she can “re-
14   create” what the administrative record should have been had Prudential acted in her best
15   interest. Lastly, Plaintiff argues that Prudential erred by tacking on a new reason for denial
16   in its final denial and not allowing Plaintiff an opportunity to respond in violation of Abatie.
17   458 F.3d at 974 (holding an administrator violates ERISA by tacking on a new reason for
18   denying benefits in a final decision).
19          Plaintiff appears to attempt to supplement the record with the following evidence: a
20   July 31, 2019 narrative letter from Dr. Amin; a June 24, 2019 narrative letter from Dr.
21   Engstrom; a February 15, 2019 Functional Capacity Evaluation (FCE) with valid text
22   results administered by Sandy Goldstein, P.T. a qualified physical therapist who conducted
23   an extensive 3-hour clinical interview, physical examination, and simulated objective
24   workplace testing of Ms. Williams-Sullivan’s functional work restrictions; a September
25   18, 2019 vocational assessment authored by a certified vocational expert who interviewed
26   Ms. Williams-Sullivan and reviewed the policy’s “Regular Occupation” and “Any Gainful
27   Occupation” definitions of disability and other relevant evidence in Ms. Williams-
28   Sullivan’s claim; four affidavits authored by Plaintiff, her cousin, and two-longtime friends


                                                   -4-
      Case 2:20-cv-00315-SMB Document 43 Filed 11/20/20 Page 5 of 13



 1   asserting that her medical condition renders her unable to work in any occupation; updated
 2   medical records and a list of current medications; and the SSA ALJ’s decision approving
 3   Plaintiff’s claim and her SSA claim file. (Doc. 27 at 13-14.)
 4       A. Prudential’s Alleged ERISA Violations
 5            Plaintiff claims that Prudential committed a host of material ERISA procedural
 6   violations, which precluded a “full and fair” review under 29 U.S.C. § 1133(2). (Doc. 27
 7   at 2.)
 8               1. Initial Termination Letter
 9            First, Plaintiff claims that Prudential’s initial termination letter dated April 13, 2018
10   is a clear violation of ERISA’s notice requirements because it failed to provide Plaintiff,
11   who was unrepresented, what Prudential believed was necessary for her to submit during
12   her mandatory ERISA appeal in order for her to perfect her claim and get it approved.
13   Defendants disagree, arguing that the denial letters were adequate under applicable ERISA
14   regulations. (Doc. 31 at 12-13.)
15            ERISA mandates that every employee benefit plan shall:
16            (1) provide adequate notice in writing to any participant or beneficiary whose
17               claim for benefits under the plan has been denied, setting forth specific
18               reasons for such denial, written in a manner calculated to be understood
19               by the participant, and
20            (2) afford a reasonable opportunity to any participant whose claim for
21               benefits has been denied for a full and fair review by the appropriate
22               named fiduciary of the decision denying the claim.
23   29 U.S.C. § 1133. Further, upon an adverse benefits determination, the notification shall
24   set forth “[a] description of any additional material or information necessary for the
25   claimant to perfect the claim and an explanation of why such material or information is
26   necessary.” 29 C.F.R. § 2560.503-1(g)(1)(iii); see also Montour v. Hartford Life Acc. Ins.
27   Co., 588 F.3d 623, 636 (9th Cir. 2009) (“We have also construed [29 C.F.R. § 2560.503-
28   1(g)(1)(iii)] to require a plan administrator denying benefits in the first instance to notify


                                                    -5-
      Case 2:20-cv-00315-SMB Document 43 Filed 11/20/20 Page 6 of 13



 1   the claimant not just of the opportunity for internal agency review of that decision but also
 2   of what additional information would be necessary ‘to perfect the claim.’” (quoting Chuck
 3   v. Hewlett Packard Co., 455 F.3d 1026, 1032 (9th Cir. 2006)). Where there is nothing
 4   specifically missing from the record that would render the initial denial letter deficient, a
 5   plan administrator does not run afoul of § 2560.503-1(g)(1)(iii) by declining to note
 6   specific information that a plaintiff needs to perfect a claim. Johal v. United States Life Ins.
 7   Co. in City of New York, No. CV-20-00204-PHX-JAT, 2020 WL 6074248, at *3 (D. Ariz.
 8   Oct. 15, 2020) (finding no deficiency under § 2560.503-1(g)(1)(iii) because the
 9   administrator, having considered all the evidence, concluded that it needed no more and
10   that the claimant was not disabled).
11          Prudential’s initial denial letter states that if Plaintiff chooses to appeal, the appeal
12   should contain:
13              • The reasons that you disagree with our determination
14              • Medical evidence or information to support your position such as:
15                     o Copies of therapy treatment notes
16                     o Any additional treatment records from physicians
17                     o Actual test results (e.g. EMG, MRI)
18   (Doc. 27, Ex. A.) While this response does not specifically outline what exact evidence
19   Plaintiff would need to perfect her claim, it is not necessarily a procedural error.
20   Prudential’s initial denial letter generally informs Plaintiff of her right to appeal and what
21   documents she may consider submitting as a part of that appeal. At the time of the denial
22   on April 13, 2020, Plaintiff does not contend that anything was missing that would have
23   allowed her to perfect her claim. None of the evidence that Plaintiff seeks to supplement
24   into the administrative record appears to have originated prior to April 13, 2020, furthering
25   the presumption that the situation here was akin to that in Johal. Instead, as in Johal, the
26   administrator apparently simply found that having considered all the evidence, it needed
27   no more and the Plaintiff was not disabled. Thus, the Court finds that Prudential did not err
28   by failing to specify what exact evidence Plaintiff would need to produce to perfect her


                                                  -6-
      Case 2:20-cv-00315-SMB Document 43 Filed 11/20/20 Page 7 of 13



 1   claim.
 2               2. Dr. Guernelli’s Qualifications
 3            Plaintiff also argues that Prudential violated ERISA by failing to consult an
 4   orthopedic surgeon during the mandatory appeal. (Doc. 27 at 10.) Under ERISA
 5   regulations, where an adverse benefits determination is based on medical judgement, the
 6   fiduciary is required to consult with a healthcare professional who has appropriate training
 7   and experience in the field of medicine. 29 C.F.R. § 2560.503-1(h)(3)(iii). This Court
 8   rejected a similar argument in Woolsey v. Aetna Life Ins. Co. 457 F.Supp.3d 757, 772 (D.
 9   Ariz. 2020) (“Plaintiff points to no case to support his inference that only ‘[a] neurologist,
10   like Dr. Fineman, … should have reviewed the claim.’”).
11            Dr. Guernelli, the doctor who Prudential consulted during the mandatory appeal, is
12   an independent physician board-certified in physical medicine and rehabilitation and pain
13   management. (Doc. 31 at 4.) Here, without support from any case, Plaintiff contends that
14   only an orthopedic surgeon was qualified to review Plaintiff’s claim. Without more, the
15   Court finds that Dr. Guernelli’s qualifications are enough to satisfy 29 C.F.R. § 2560.503-
16   1(h)(3)(iii).
17               3. Prudential’s Alleged Failure to Advise of Dr. Guernelli’s Review
18            Plaintiff argues that Prudential violated Salomaa by “never advising [Plaintiff] that
19   it obtained Dr. Guernelli’s report during her mandatory appeal and more egregiously,
20   failing to advise her his opinions did not support her claim and it was using them to uphold
21   its termination.” (Doc. 27 at 3) (emphasis original). In response, Prudential argues that
22   Salomaa is distinguishable because there the plaintiff requested, but was not provided with,
23   the medical report that the administrator relied upon in deciding the plan participant’s
24   initial claim. (Doc. 31 at 15.) (emphasis added). Additionally, Prudential argues that that
25   Salomaa does not impose a duty to send claimants these types of reviews absent a request
26   when the reviews were made on appeal. (Id. at 15.)
27            During an appeal, the plan administrator must furnish, upon request, “‘all
28   documents, records, and other information relevant for benefits to the plaintiff.’” Salomaa,


                                                  -7-
      Case 2:20-cv-00315-SMB Document 43 Filed 11/20/20 Page 8 of 13



 1   642 F.3d at 680 (quoting 29 C.F.R. § 2560.503-1(h)(2)(iii)) (emphasis added). “A
 2   physician’s evaluation provided to the plan administrator falls squarely within this
 3   disclosure requirement.” Id. This procedure ensures that claimants are provided an
 4   opportunity to respond with evidence of their own. Id. When a plaintiff does not request
 5   information relied upon during an ERISA appeal of a benefits determination, the
 6   administrator does not commit a procedural irregularity by failing to provide such
 7   information. See Masuda-Cleveland v. Life Ins. Co. of North Am., 2017 WL 427497, at *5-
 8   6 (D. Haw. Jan. 31, 2017) (finding that case law in Salomaa and Yancy v. United of Omaha
 9   Life Ins. Co., 2015 WL 5132086 (C.D. Cal. Aug. 25, 2015), as well as the regulations,
10   demonstrates that a plan need only provide a claimant with copies of his record “upon
11   request” and thus there was no procedural irregularity when the plaintiff did not request a
12   copy of a report or a general request for information relied on in the court of deciding the
13   appeal); see also Luu v. Unum Life Ins. Co., 2019 WL 1306261, at *8-9 (C.D. Cal. Mar.
14   15, 2019) (finding no procedural violation where plaintiff did not request doctor’s report
15   from plan administrator until after final determination was made).
16          Here, Prudential did inform Plaintiff of Dr. Guernelli’s report and conclusions, and
17   Plaintiff never requested his report until after her mandatory appeal was decided.
18   Prudential’s denial letters from May 31, 2018 and July 12, 2018 informed Plaintiff that,
19   “In order to assess your functional capacity, your claim file was referred for an independent
20   review by a physician Board Certified in Physical Medicine and Rehabilitation with Pain
21   Management.” (Doc. 27, Ex. A at 9, 14.) Additionally, both letters state, “We have had
22   your claim file reviewed by a physician Board Certified in Physical Medicine and
23   Rehabilitation with Pain management who provided their opinions as to your functional
24   capacity.” (Doc. 27, Ex. A at 10, 16.) These denial letters also explain what the reviewing
25   experts opinions are and why the opinions affected their decision. (Doc. 27, Ex. A at 9,
26   15-16) After the July 12, 2018 denial, Plaintiff requested a copy of Dr. Guernelli’s report
27   for the first time, and it was provided to her the next day. Since Prudential put Plaintiff on
28   notice of the existence of Dr. Guernelli’s report and ERISA only requires a plan


                                                 -8-
      Case 2:20-cv-00315-SMB Document 43 Filed 11/20/20 Page 9 of 13



 1   administrator to disclose these reports upon request during an appeal from a benefits denial
 2   determination, the Court finds that Prudential did not commit a procedural error by failing
 3   to disclose the report before it was requested by Plaintiff.
 4              4. New Reason for Denial
 5          Plaintiff argues that Prudential erred by including a new reason for denial in its July
 6   12, 2018 denial letter to Plaintiff. Plaintiff also argues that Prudential’s denial of Plaintiff’s
 7   claim was based on Dr. Geurnelli’s “shifting opinions,” but she fails to adequately show
 8   what those shifting opinions are outside of the new reason for denial in Prudential’s July
 9   12, 2018 denial letter. (Doc. 27 at 10.) Specifically, Prudential’s July 12, 2018 denial letter
10   to Plaintiff contained the following additional two sentences, “There was no objective
11   documentation or evidence of significantly restricted right shoulder range of motion that
12   would preclude waist movement. There is insufficient medical evidence to support the
13   claimant’s inability to work.” (Doc. 27 at 11, Ex. B at 16.) Prudential then allowed a
14   voluntary appeal, which was denied on October 15, 2018. (Doc. 27 at 5.)
15          Plan administrators must provide a plan participant with adequate notice for reasons
16   of denial. Abatie, 458 F.3d at 974 (citing 29 U.S.C. § 1133(1)). “When an administrator
17   tacks on a new reason for denying benefits in a final decision, thereby precluding the plan
18   participant from responding to that rationale for denial at the administrative level, the
19   administrator violates ERISA’s procedures.” Abatie, 458 F.3d at 974. In Abatie, the parties
20   were litigating in California state court when additional evidence came to light. Id. at 960.
21   In view of the additional evidence, the parties agreed to allow the plan administrator to
22   conduct an additional review and render a final determination of the claim instead of
23   proceeding directly to trial. Id. at 961. In rendering its final determination denying the
24   claim, the plan administrator denied coverage for an entirely new reason, which the Ninth
25   Circuit determined was improper. Id. at 974.
26          Here, Prudential’s new reason for denial in its July 12, 2020 denial letter was not a
27   procedural error because Prudential gave Plaintiff an opportunity to respond to the reason
28   for denial in the subsequent voluntary appeal. Thus, the situation here is different than in


                                                   -9-
     Case 2:20-cv-00315-SMB Document 43 Filed 11/20/20 Page 10 of 13



 1   Abatie. Since Plaintiff was given an opportunity to respond with her own “objective”
 2   evidence to the addition of the two new sentences in Prudential’s July 12, 2018 denial
 3   letter, the Court finds that the addition of these new reasons for denial did not constitute a
 4   procedural error.
 5             5. Meaningful Dialogue
 6          Plaintiff contends that Dr. Geurnelli’s failure to communicate directly with
 7   Plaintiff’s doctors’ before rejecting their opinions constitutes a “failure to investigate and
 8   engage in the ‘meaningful dialogue’ required by ERISA and Salomaa.” (Doc. 27 at 10.)
 9   Plaintiff claims that Dr. Geurnelli’s rejection of Dr. Padley’s (Plaintiff’s surgeon) opinion
10   without speaking with him “is an obvious failure to investigate and engage in the
11   ‘meaningful dialogue’ required by ERISA and Salomaa. (Doc. 27 at 10.) Plaintiff further
12   claims that Dr. Geurnelli robbed Plaintiff of the meaningful dialogue by failing to speak to
13   Dr. Engstrom, Plaintiff’s treating physician, (Doc. 27 at 11-12.), and by disagreeing with
14   an evaluation by Dr. Amin, a board-certified rheumatologist. (Id.).2 Plaintiff provides no
15   further authority for her argument that these facts robbed the Plaintiff of the meaningful
16   dialogue required by ERISA, but merely cites Salomaa generally. (Doc. 27 at 10.)
17          The Court finds that these arguments go to the merits of Plaintiff’s case and are
18   premature at this stage. Here, the Court is merely determining if procedural irregularities
19   existed that would warrant supplementing the record or remanding the claim to the plan
20   administrator. It is not reviewing the entire administrative record to determine whether
21   Prudential abused its discretion in denying Plaintiff’s claim. Arguments regarding whether
22   Dr. Guernelli properly communicated with Plaintiff’s doctors regarding their opinions or
23   properly disagreed with their opinions is better left for the Courts final determination on
24   the merits.
25       B. Evidence to be Supplemented
26
     2
       Plaintiff also argues in this section of her motion that Prudential’s denial based on a “lack
27
     of objective evidence” is an abuse of discretion. (Doc. 27 at 11.) As the motion currently
28   before the Court simply seeks to supplement the record and remand the claim to Prudential,
     the Court will withhold ruling on this argument until the merits determination.

                                                 - 10 -
     Case 2:20-cv-00315-SMB Document 43 Filed 11/20/20 Page 11 of 13



 1          The Court has not found procedural irregularities that would warrant supplementing
 2   the record and the evidence Plaintiff seeks to supplement cannot properly be supplemented.
 3   The social security decision and claim file should not be a part of the administrative record
 4   because it was decided over year after its final denial and found plaintiff disabled as of
 5   October 1, 2018, well after Prudential’s initial denial of Plaintiff’s claim. (Doc. 31 at 8.)
 6   Unlike in the cases cited by Plaintiff, here, because the social security decision was decided
 7   well after Prudential’s final denial of Plaintiff’s claim and found that she was disabled
 8   during a time period that was different than the period considered by Prudential’s review,
 9   it would never have been part of the administrative record. Cf. Woolsey v. Aetna Life Ins.
10   Co., 457 F.Supp.3d 757, 776 (D. Ariz. 2020) (noting that the “Plaintiff’s SSA and LTD
11   claims share identical review periods.”).
12          The remaining documents that Plaintiff seeks to supplement suffer from the same
13   defect. Plaintiff had the opportunity to submit documents and evidence to Prudential during
14   her two mandatory appeals and during her voluntary appeal, but now seeks to supplement
15   2,000 pages of documents that appear to have been generated well after Prudential’s final
16   determination. Thus, since none of this evidence existed during Prudential’s review, it
17   would be inappropriate to supplement the administrative record absent some procedural
18   irregularity which prevented full development of the administrative record.
19          Plaintiff’s reliance on several recent decisions in this district including Woolsey is
20   misplaced. This Court allowed the plaintiff in Woolsey to supplement the administrative
21   record during the merits determination due to “the cumulative effect of procedural
22   irregularities” which prevented “‘full development of the administrative record.’” 457
23   F.Supp.3d at 768 (emphasis added). The circumstances in Woolsey are different as well.
24   In Woolsey, the Plaintiff failed to provide the necessary medical records and the total
25   medical record was “shockingly thin”. Id at 769. Aetna had a duty to tell Woolsey what
26   was missing. In this case, the Court has yet to find procedural irregularities that inhibited
27   full development of the administrative record and the medical record was fully developed.
28   There was no missing information.


                                                 - 11 -
     Case 2:20-cv-00315-SMB Document 43 Filed 11/20/20 Page 12 of 13



 1
 2         C. Remand to Prudential
 3           The Plaintiff also asks the Court to remand the claim to Prudential for conduct a full
 4   and fair review. (Doc. 27 at 17.) Plaintiff, in its Reply, argues that the goal of ERISA of
 5   resolving disputes over benefits inexpensively and expeditiously warrants remand before
 6   the merits determination. (Doc. 33 at 1.); see Boyd v. Bert Bell/Pete Rozelle NFL Players
 7   Ret. Plan, 410 F.3d 1173, 1178 (9th Cir. 2005). Further, Plaintiff argues in its reply that a
 8   remand is warranted due to a plethora of procedural violations committed during Plaintiff’s
 9   mandatory ERISA appeal, which denied Plaintiff a full and fair review. (Doc. 33 at 2-3.)
10   At oral argument, Plaintiff urged the Court to follow the ruling in Johal v. United States
11   Life Ins. Co. in the City of New York, No. CV-20-00204-PHX-JAT, 2020 WL 6074248 (D.
12   Ariz. Oct. 15, 2020), and to order a remand based on similar reasoning.
13           Since that the Court has found no procedural irregularities that violated 29 U.S.C. §
14   1133, the Court finds that no remand is appropriate in this case. Judge Teilborg’s decision
15   in Johal is distinguishable from this case. There, Judge Teilborg allowed a remand to the
16   plan administrator because a procedural irregularity “prevented the full development of the
17   record.” Johal, 2020 WL 6074248, at *6. Here, the Court has not found procedural
18   irregularities at this stage or any other reason that Prudential’s actions prevented the full
19   development of the record. As explained above, no procedural irregularities prevented the
20   Plaintiff from submitting evidence during her two mandatory appeals or on the subsequent
21   voluntary appeal. Thus, no remand is warranted
22   IV.     CONCLUSION
23           For the reasons discussed above,
24
25   ///
26   //
27   //
28   /


                                                 - 12 -
     Case 2:20-cv-00315-SMB Document 43 Filed 11/20/20 Page 13 of 13



 1         IT IS ORDERED denying Motion to Supplement the Administrative Record and
 2   to Remand Claim, or in the Alternative, to Supplement the Administrative Record and to
 3   Consider the Evidence in the Dispositive Motions. (Doc. 27.)
 4                Dated this 20th day of November, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              - 13 -
